Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
Defendant was indicted for and convicted of murder.
1. The first error assigned, is the mode of impanneling the Grand Jury by the Court of Sessions. This was done by special order, made *329by the Court after the offense charged upon the prisoner, and when he was in custody. By sec. 11 of the Act concerning Jurors, (Wood’s Dig. 511) the discretionary power is given to the Judge, in a case like this, to cause an order to be entered upon the minutes of the Court, etc. We see nothing in the facts of this case to distinguish it from that of People v. Rodriguez, 10 Cal. 50; see also, People v. Beatty, 4 Id.
2. There is nothing in the point that a copy of the order was not regularly served on the Sheriff. The object of this provision is that the officer may go on and summon the jury, and if he has done this in the proper mode, the end is answered. Nor is the point well taken, that the Sheriff summoned bystanders, and not men from the body of the county.
We see no error in the record. The judgment is affirmed, and the Court below will fix a day to carry the sentence into execution.